10 @§Se 9:18-cv-80176-BB Document 237-12\eE##terbersan FEED Docket 07/03/2019 Page 1 of 1

 

Transfer receipt

Your transfer has been submitted for processing.

 

 

 

 

17 Oct 2014 USD 1,650.00 sent to Abacus Seychelles AUD
Limited in UNITED STATES 1,990.74
Ce eM etime Receipt number C290406034782
Status Submitted
Recipient's details
You're transferring lo Abacus Seychelles Limited
200 Park Ave
New York NY
UNITED STATES
10166
They bank with BARCLAYS BANK PLC SWIFTIBIC code
200 PARK AVENUE FS
NEW YORK NY Account number
My transfer details
Transfer from DeMorgan DeMorgan Expenses Po
Transfer details You sent USD 1,650.00
Amount AUD 1,968.74
Transfer fee AUD 22.00
Total amount AUD 1,990.74

Exchange rate

1 AUD = 0.8381 USD

 

Ackiitional details

Reason for transfer
Message for recipient

Inv 393888 Part 1

Supplier Invoice

 

https:/Avww2.my.commbank.com.au/netbank/IMT/ConfirmTransferDetails.aspx?cid=6pNeNTitikqcSjhuaC2S Rw&RID=yDMRRJkxokSxrODQe8§j5... 1A

CONFIDENTIAL

DEF_00046670
